Matter of Martinez v Ramos (2014 NY Slip Op 08337)





Matter of Martinez v Ramos


2014 NY Slip Op 08337


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2013-07910
 (Docket No. O-4817-13)

[*1]In the Matter of Johana JM Martinez, appellant,
vEdwin A. Ramos, respondent.


Thomas T. Keating, Dobbs Ferry, N.Y., for appellant.
Thomas Persichilli, Deer Park, N.Y., for respondent.
William A. Sheeckutz, East Meadow, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Conrad D. Singer, J.), dated July 3, 2013. The order, upon the mother's default and the denial of her request for an adjournment, dismissed her family offense petition, without prejudice, and vacated a temporary order of protection.
ORDERED that the order is affirmed, without costs or disbursements.
Notwithstanding the prohibition set forth in CPLR 5511 against an appeal from an order or judgment entered upon the default of the appealing party, the appeal from the order brings up for review those matters which were the subject of contest before the Family Court, namely, the denial of the mother's request for an adjournment (see Matter of Krische v Sloan, 100 AD3d 758, 758; Matter of Branch v Cole-Lacy, 96 AD3d 741, 742; Matter of Paulino v Camacho, 36 AD3d 821, 822; Tun v Aw, 10 AD3d 651, 652). Whether to grant a party's request for an adjournment is a matter resting within the sound discretion of the Family Court (see Matter of Steven B., 6 NY3d 888, 889; Matter of Winfield v Gammons, 105 AD3d 753, 754). Here, the Family Court did not improvidently exercise its discretion in denying the mother's request for an adjournment (see Matter of Hall v Hall, 45 AD3d 842).
The mother's contentions with respect to an order granting the father's family offense petition are not properly before this Court.
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court